UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-2073


MAURICE EDWARD THOMPSON,

                     Plaintiff - Appellant,

              v.

WENDY HAZELTON,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:19-cv-00120-FL)


Submitted: February 18, 2020                                 Decided: February 20, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Edward Thompson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Maurice Edward Thompson appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Thompson’s 42 U.S.C. § 1983

(2018) complaint under 28 U.S.C. § 1915(e)(2)(B) (2018). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Thompson v. Hazelton, No. 4:19-cv-00120-FL (E.D.N.C. Sept. 23, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                            2